Marston, J.
This was an action of trover brought by Soper as assignee of Carter & Minkler, to recover the value of a stock of goods taken from him by the defendant.
On the trial Fry claimed to have taken the goods as deputy sheriff by virtue of a writ of attachment issued out of the circuit court at the suit of John P. Woods against Carter and Minkler as defendants, and farther claimed that the assignment to Soper was fraudulent *728and void as against the creditors of the assignees, for matters apparent upon the face thereof, and also because of other matters as shown by the testimony on the trial.
The defendant on the trial was in no shape to attack or question the validity of the assignment. It was a matter in which strangers were in no way concerned. Attaching or judgment creditors could question the validity of the assignment, but none others. The plea was the general issue, and there was no notice attached thereto or in connection therewith referring to or justifying the seizure as having been made by virtue of any judicial proceedings. The evidence offered of the proceedings by attachment was clearly inadmissible, and should have been rejected upon the objection made by plaintiff’s counsel to their admission. This case must therefore be considered as though no such evidence had been introduced. Rosenbury v. Angell, 6 Mich., 508.
The judgment must therefore be affirmed with costs.
The other Justices concurred.